                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 DANIEL AUDE, Individually and on Behalf of All
 Others Similarly Situated

               Plaintiff,
                                                         Case No.: 1:17-CV-10085-VSB
               vs.

 KOBE STEEL, LTD., HIROYA KAWASAKI,
 YOSHINORI ONOE, AKIRA KANEKO, and
 NAOTO UMEHARA,

               Defendants.




                        ORDER GRANTING AUTHORIZATION TO
                       DISTRIBUTE THE NET SETTLEMENT FUND

       Lead Plaintiff Daniel Aude, through his Counsel, moved this Court for an order

approving the Distribution Plan in the above-captioned class action (the “Action”). Having

reviewed and considered all the materials and arguments submitted in support of the motion,

including the Declaration of Daniel Deschamps in Support of Lead Plaintiff’s Motion for

Approval of Distribution Plan (the “Deschamps Declaration”):

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

       1. This Order incorporates by reference the definitions in the Stipulation of Settlement and

Release, dated September 21, 2018 (Dkt. No. 25-1) (the “Stipulation”). All terms used herein shall

have the same meanings as set forth in the Stipulation, and the Deschamps Declaration.

       2. This Court has jurisdiction over the subject matter of the Action and over all parties to

the Action, including all Settlement Class Members.
       3. All of the Claims Administrator’s fees and expenses incurred in connection with the

administration of the Settlement are approved, and Lead Counsel is directed to pay the currently

outstanding balance of $52,925 and the balance of anticipated fees and expenses of $12,909 after

the completion of performance of services out of the Settlement Fund to A.B Data.

       4. The proposed plan for distributing the Net Settlement Fund (the “Distribution Plan”) as

set forth in the Deschamps Declaration is APPROVED. Accordingly:

          (a) The administrative recommendations of the Court-approved Claims Administrator,

A.B. Data (“A.B. Data” or “Claims Administrator”), to accept the Proofs of Claim, including the

Late But Otherwise Eligible Proofs of Claim as set forth in Exhibits D-E to the Deschamps

Declaration are adopted;

          (b) The Claims Administrator’s administrative recommendations to reject wholly

Ineligible Claims as set forth in Exhibit F to the Deschamps Declaration are adopted;

          (c) A.B. Data is directed to conduct an initial distribution (the “Initial Distribution”) of

the Net Settlement Funds, after deducting all payments approved by the Court, and after payment

of the cost of settlement notice and administration, any estimated taxes, the cost of preparing

appropriate tax returns, and any escrow fees, as follows:

               (i) A.B. Data will calculate award amounts to all Authorized Claimants in

       Category A by calculating their corresponding Recognized Loss in accordance with the

       Court-approved Plan of Allocation.

               (ii) A.B. Data will then calculate award amounts to all Authorized Claimants in

       Category B by calculating their pro rata shares of the Net Settlement Fund less the total

       award amount calculated pursuant to subparagraph (c)(i) above.




                                                  2
               (iii) A.B. Data will conduct the Initial Distribution of the Net Settlement Fund

       in accordance with the Court’s Order.

               (iv) to encourage Authorized Claimants to promptly deposit their payments, and

       to avoid or reduce future expenses relating to uncashed checks, all Initial Distribution

       checks will bear a notation: “DEPOSIT PROMPTLY; VOID AND SUBJECT TO

       REDISTRIBUTION IF NOT NEGOTIATED WITHIN 120 DAYS OF

       DISTRIBUTION.”

               (v) Authorized Claimants who do not negotiate their Initial Distribution checks

       within the time allotted or according to the conditions set forth in footnote 6 of the

       Deschamps Declaration, will irrevocably forfeit all recovery from the Settlement. The

       funds allocated to all such stale-dated checks will be available for redistribution to other

       Authorized Claimants in the Second Distribution described below. Similarly, Authorized

       Claimants who do not negotiate subsequent distributions within the time allotted or

       according to the conditions set forth in footnote 6 of the Deschamps Declaration will

       irrevocably forfeit any further recovery from the Settlement.

          (d) After A.B. Data has made reasonable and diligent efforts to have Authorized

Claimants negotiate their Initial Distribution checks, then, in accordance with the Court-

approved Plan of Allocation, if any funds remain in the Net Settlement Fund by reason of

uncashed checks, or otherwise, six (6) months after the Initial Distribution, A.B. Data, in

consultation with Lead Counsel, will, if cost-effective to do so, redistribute such funds to

Authorized Claimants who have cashed their Initial Distribution checks and who would receive

at least $10.00 from such redistribution, after payment of any unpaid fees and expenses incurred

in administering the Settlement, including for such redistribution.



                                                 3
          (e) If any funds remain in the Net Settlement Fund by reason of uncashed checks or

otherwise, then, after the Claims Administrator has made reasonable and diligent efforts to have

Settlement Class Members who are entitled to participate in the distribution of the Net

Settlement Fund cash their distribution checks, any balance remaining in the Net Settlement

Fund six months after the initial distribution of such funds shall be re-distributed, after payment

of any unpaid costs or fees incurred in administering the Net Settlement Fund for such re-

distribution, to Settlement Class Members who have cashed their checks and who would receive

at least $10.00 from such re-distribution.

          (f) If any funds shall remain in the Net Settlement Fund six months after such re-

distribution, then such balance shall be contributed to a non-sectarian non-profit organization or

charity selected by Lead Plaintiff’s Counsel.

       5. Unless otherwise directed by the Court, the Class Administrator shall destroy paper

copies of Claims one year from time the Settlement Fund is completely exhausted and electronic

copies of the same three years after the Settlement Fund is completely exhausted.

       6. This Court retains jurisdiction to consider any further applications concerning the

administration of the Settlements, and such other and further relief as this Court deems

appropriate.

SO ORDERED.




                                                       ________________________________
           March 16, 2020
DATED: ______________________                          Hon. Vernon S. Broderick
                                                       United States District Judge




                                                 4
